Case 1:18-CV-03857-ENV-PK Document 56 Filed 01/25/19 Page 1 of 9 Page|D #: 567

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

DISH NETWORK L.L.C.,

Plaintiff, Case No. lS-cv-3 857
-against-

GOYAL GROUP INC. and CHANDRA GOYAL
d/b/a Goyal Group, RANA TECHNOLOGY INC.
and MOHAMMAD RANA d/b/a/ F amin Phone, JURY TRIAL DEMANDED
ABC l NYC INC., RS NYC l, INC., ABC
WIRELESS 2 INC., NEARAJ BHALLA,
LOMANTHANG, INC., and SONAM SANGPO
d/b/a ABC Wireless NYC,

Defendants.

 

 

VERIFIED ANSWER AND AFFIRMATIVE DEFENSES OF GOYAL GROUP INC. AND
CHANDRA GOYAL D/B/A GOYAL GROUP TO PLAINTIFF’S
AMENDED COMPLAINT
Defendants Goyal Group Inc. (“Goyal Group”) and Chandra Goyal d/b/a Goyal Group
(“Goyal,” and collectively With Goyal Group, the “Goyal Defendants”) by and through their

undersigned counsel, hereby respond to the allegations in the Arnended Complaint of plaintiff

DISH Network L.L.C. (“DISH” or “Plaintiff”) dated January ll, 2019 (the “Complaint”), as

 

follows:
AS TO “JURISDICTION AND VENUE”
l. The Goyal Defendants admit the allegations contained in Paragraph l of the
Complaint.
2. The Goyal Defendants admit the allegations contained in Paragraph 2 of the

Complaint.

Case 1:18-cV-03857-ENV-PK Document 56 Filed 01/25/19 Page 2 of 9 Page|D #: 568

3. The Goyal Defendants admit the allegations contained in Paragraph 3 of the

Complaint.
AS TO “PARTIES”

4. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 4 of the Complaint.

5. The Goyal Defendants admit the allegations contained in Paragraph 5 of the
Complaint.

6. The Goyal Defendants deny the allegations in paragraph 6 of the Complaint,
except admit that Goyal is a natural person.

7. The Goyal Defendants deny the allegations in paragraph 7 of the Complaint.

8. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 8 of the Complaint.

9. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 9 of the Complaint.

10. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 10 of the Complaint.

ll. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph ll of the Complaint.

12. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph l2 of the Complaint.

13. The Goyal Defendants deny knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph 13 of the Complaint.

Case 1:18-cV-03857-ENV-PK Document 56 Filed 01/25/19 Page 3 of 9 Page|D #: 569

l4. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 14 of the Complaint.

15. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 15 of the Complaint.

16. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 16 of the Complaint.

17. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 17 of the Complaint.

AS TO “NATURE OF THE ACTION”

18. The Goyal Defendants deny the allegations contained in Paragraph 18 of the
Complaint.

19. The Goyal Defendants deny the allegations contained in Paragraph 19 of the
Complaint.

AS TO “DISH’S COPYRIGHTS”

20. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 20 of the Complaint.

2l. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 21 of the Complaint.

22. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 22 of the Complaint.

AS TO “DEFENDANTS’ CONTRIBUTORY COPYRIGHT INFRINGEMENT”
23. The Goyal Defendants deny the allegations contained in Paragraph 23 of the

Complaint.

Case 1:18-cV-03857-ENV-PK Document 56 Filed 01/25/19 Page 4 of 9 Page|D #: 570

24. The Goyal Defendants deny the allegations contained in Paragraph 24 of the
Complaint.

25. The Goyal Defendants deny the allegations contained in Paragraph 25 of the
Complaint.

26. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 26 of the Complaint.

27. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 27 of the Complaint.

28. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 28 of the Complaint.

29. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 29 of the Complaint.

30. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 30 of the Complaint.

31. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 31 of the Complaint.

32. The Goyal Defendants deny the allegations contained in subparagraph (a) of
Paragraph 32 of the Complaint and deny knowledge or information sufficient to form a belief as
to the truth or falsity of the allegations contained in subparagraphs (b) and (c) of Paragraph 32 of
the Complaint.

33. The Goyal Defendants deny knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph 33 of the Complaint.

Case 1:18-cV-03857-ENV-PK Document 56 Filed 01/25/19 Page 5 of 9 Page|D #: 571

34. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 34 of the Complaint.

35. The Goyal Defendants admit the allegations contained in subparagraph (a) of
Paragraph 35 of the Complaint and deny knowledge or information sufficient to form a belief as
to the truth or falsity of the allegations contained in subparagraphs (b) and (c) of Paragraph 35 of
the Complaint.

36. The Goyal Defendants deny the allegations contained in Paragraph 36 of the
Complaint.

37. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 37 of the Complaint.

AS TO “COUNT I”

38. The Goyal Defendants incorporate all preceding paragraphs as if fully set forth
herein.

39. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 39 of the Complaint.

40. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 40 of the Complaint.

41. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 41 of the Complaint.

42. The Goyal Defendants deny knowledge or information sufficient to form a belief
as to the truth or falsity of the allegations contained in Paragraph 42 of the Complaint.

43. The Goyal Defendants deny the allegations contained in Paragraph 43 of the

Complaint.

Case 1:18-cV-03857-ENV-PK Document 56 Filed 01/25/19 Page 6 of 9 Page|D #: 572

44. Paragraph 44 of the Complaint contains conclusions of law and argument to
which no response is required. To the extent a response is required, the Goyal Defendants deny
the allegations contained in Paragraph 44 of the Complaint.

45. The Goyal Defendants deny the allegations contained in Paragraph 45 of the
Complaint.

46. The Goyal Defendants deny the allegations contained in Paragraph 46 of the
Complaint.

47. The Goyal Defendants deny the allegations contained in Paragraph 47 of the
Complaint.

AFFIRMATIVE DEFENSES

In further response to the Complaint, the Goyal Defendants assert the following
affirmative defenses. By alleging the defenses set forth below, the Goyal Defendants do not
intend to alter the burden of proof and/or burden of going forward with evidence that otherwise
exists with respect to any particular issue. Moreover, the Goyal Defendants plead all affirmative
defenses in the alternative, and they do not constitute an admission of liability or that Plaintiff is
entitled to any relief whatsoever. The Goyal Defendants reserve the right to raise additional

affirmative defenses as they become known to them through discovery or investigation

1. Plaintiff has failed to state a claim upon which relief may be granted.
2. Plaintiff has failed to state a plausible claim.
3. Plaintiff’ s copyright and/or copyright registration lacks originality and is

otherwise invalid.
4. Plaintiff’s claim is barred by the doctrine of fair use.

5. Plaintiff” s claim is barred by the doctrine of unclean hands.

Case 1:18-cV-03857-ENV-PK Document 56 Filed 01/25/19 Page 7 of 9 Page|D #: 573

6. Plaintiff’ s claim is barred by the doctrines of laches, release, waiver, and/or
estoppel.
7. To the extent Plaintiff suffered any damages, which the Goyal Defendants

expressly deny, Plaintiff has failed to take the steps necessary to mitigate the damages sustained.

8. Plaintiff’ s claim is barred by the doctrine of misuse of copyright

9. Plaintist claim is barred by Plaintiff’s license, consent, and acquiescence to the
Goyal Defendants’ fair use.

10. Plaintiff"s claim is barred, in whole or in part, because the Goyal Defendants’
conduct was at all times in good faith and with non-willful intent

ll. Plaintist claim is barred because statutory damages sought are unconstitutionally
excessive and disproportionate to any actual damages that may have been sustained in violation
of the Due Process clause.

12. Plaintist claims are barred for a lack of subject matter jurisdiction because it
lacks valid copyright registrations for the intellectual property rights asserted, or has not properly
or timely registered its work.

13. The Goyal Defendants’ actions are protected by the First Amendment of the
United States Constitution.

14. Plaintist claims are barred because the Goyal Defendants did not materially
contribute to any alleged infringement

15. Plaintiff`s claims are barred because the Goyal Defendants did not knowingly
induce or cause any alleged infringement

16. Plaintiff’s claims are barred because the Goyal Defendants did not have any

knowledge of the alleged direct infringement

Case 1:18-cV-03857-ENV-PK Document 56 Filed 01/25/19 Page 8 of 9 Page|D #: 574

17. Plaintiff’s claims are barred in whole or in part by the statute of limitations

18. The Goyal Defendants are protected from liability as service providers under safe
harbor provisions of the Digital Millennium Copyright Act.

JURY TRIAL DEMAND
The Goyal Defendants demand a trial by jury on all issues so triable.
* * *

WHEREFORE, Defendants Goyal Group lnc. and Chandra Goyal d/b/a Goyal Group
demand Judgment in their favor and against Plaintiff DISH Network L.L.C., as follows:

A. That Plaintiff takes nothing by the Complaint, that Judgment be rendered in favor
of Defendants, and that the Complaint be dismissed against Defendants with prejudice;

B. For costs of suit, including reasonable attorneys’ fees if permitted by agreement
or statute; and

C. For such other and further relief as the Court deems just and proper.

Dated: New York, New York BARTON LLP

January 22, 2019
By1\/F\i»\

Maurice N. Ross (MR 6852)
Rita Lenane- -Massey (RL 9422)

711 Third Avenue, 14th Fl.
New York, New York 10017
(212) 687-6262
mross@bartonesg.com

1'|masseytt`."l,barlonesq.com

Attorneys for Defendants Goyal Group, Inc. and
Chandra Goyal d/b/a Goyal Group

Case 1:18-cV-03857-ENV-PK Document 56 Filed 01/25/19 Page 9 of 9 Page|D #: 575

/

/.

,/

V.ERl FIC' AT.ION

STA'I`E (.)F NEW YORK )
`) ss.:

COUNTY c)U¢-v+m&' 1
umw

CHANDRA GOYAL, being duly swom, deposes and says:

l. l am a Defendant in this action

2. l am an officer of Goyal Group, !nc,, another Defendant in this action

3. 1 verify that I have read the foregoing Vcrit'ied Answcr and know the contents
thereof The contents of the Ve'rif`ied Answer are true and accurate to the best
of my own knowledge and belief, except as to the matters stated therein to be

alleged on information and belief, and as to those matters l believe them to be

tI’Ll¢.

C i\cMJ/§,¢ /NM“C"'

Chandra Goyal

Goyal Group lnc.

C habit /)lMt/»\

By: Chandra Goyal
Ils: Presidcni

 

`__i-\von_i_io"`lii'efore me on this
Q_.‘L ny of.fanuary.`Z(}lf)\

 

 

him .T Col-£er~c'n 1
l lith E‘\iliilc._ Fit.;\'.n of .'-\'cw \ark
l N:»_ U}l.')\e_'.l.l\}.'il%) l
l
l

Qt'.:-.‘:i\"\:id in time ‘
Ci,‘i.;.imi:;»=icn Ei¢pu‘ea

~’ 9

